Name: Regulation No 41/66/EEC of the Council of 29 March 1966 laying down common quality standards for cabbages, brussels sprouts and ribbed celery
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 97 19.4.66 OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES 1013/66 REGULATION No 41/66/EEC OF THE COUNCIL of 29 March 1966 laying down common quality standards for cabbages, Brussels sprouts and ribbed celery ANNEX 1 E 07.01 B II a Cabbages (with cabbage, ex 07.01 B II b red cabbage, Savoy cabbage) ex 07.01 B II b Brussels sprouts ex 07.01 S Ribbed celery 2. The quality standards for : THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 23 1 on the progressive establishment of a common organisation of the market in fruit and vegetables, and in particular Article 4 ( 1 ) thereof; Having regard to the proposal from the Commission ; Whereas there is a considerable trade in cabbages, Brussels sprouts and ribbed celery in several producer Member States and substantial intra ­ Community trade in the same; Whereas all the provisions of Regulation No 23 must therefore be applied to these products ; whereas it is necessary to this end to add these products to the list set out in Annex I to that Regulation and to lay down common quality standards for them; whereas trade in the products classified in accordance with those standards must .be liberalised in accordance with Article 9 (2) of Regulation No 23 ;  cabbages (heading Nos 07.01 B II a and ex 07.01 B II b of the Common Customs Tariff)  Brussels sprouts (heading No ex 07.01 S of the Common Customs Tariff)  ribbed celery (heading No ex 07.01 S of the Common Customs Tariff) are set out in the Annexes to this Regulation . HAS ADOPTED THIS REGULATION: Article 1 Article 2 1 . The following shall be added to Annex I to Regulation No 23 : This Regulation shall enter into force on 1 July 1966. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 March 1966. For the Council The President J. P. BUCHLER 1 OJ No 30, 20.4.1962, p. 965/62. 98 Official Journal of the European Communities ANNEX 1/1 Common quality standards for cabbages I. DEFINITION OF PRODUCE This standard applies to cabbages of the varieties derived from Brassica oleracea Var. capitata L. and from Brassica oleracea var. Sabunda L. supplied fresh to the consumer, cabbages for processing being excluded. II . QUALITY. REQUIREMENTS A. General The purpose of the standard is to define the quality requirements for cabbages at the dispatching stage. . v B. Minimum, requirements The cabbages should be :  intact  fresh in appearance  not burst, showing no signs of flower development  sound, in particular free from attack by insects or other parasites from all traces of disease, from bruises or blemishes and from damage due to frost (without prejudice to the special provisions for each class)  free from insects or other parasites  clean, in particular free from earth and of all visible traces of fertilisers or other chemicals  free from foreign smell or taste  free from all abnormal external moisture. The stem should be cut slightly below the lowest point of leaf growth ; the leaves should remain firmly attached, and the cut should be clean. The state of the produce must be such as to enable it to withstand transport and handling and to meet market requirements at the place of destination. C. Classification (i ) Class 1 Cabbages in this class should be of good quality and possess all the characteristics typical of the variety. They should be compact, having regard to the variety. Cabbages, according to the variety, must have firmly attached leaves. Store cabbages may have some of their outer leaves removed. Green Savoy cabbages and early cabbages taking into account their variety must be properly trimmed, but in doing so a number of leaves may be left for protection . Frost-resistant varieties of green Savoy cabbages may be slightly frosted. The following are admitted:  small cracks in the outer leaves  slight bruising and light trimming of the outer leaves, provided that it does not impair the good condition of the goods. / ¢ ' \ Official Journal of the European Communities 99 (ii ) Class 11 Cabbages in this class should be of marketable quality . They must satisfy the minimum requirements but may differ from cabbages in Class I in the following ways :  they may have cracks in the outer leaves  more of their outer leaves may be removed  they may have larger bruises and the outer leaves may be more extensively trimmed . III . SIZING The weight of cabbages must not be less than 350 grammes per unit for early cabbages and 500 grammes per unit for other cabbages. When the cabbages are presented in packages, the" weight of the heaviest head in any one package must not be more than double the weight of the lightest head. When the weight of the heaviest head is equal to or less than 2 kilogrammes the difference between the heaviest and the lightest head may be up to 1 kilogramme. IV. TOLERANCES Tolerances in respect of quality and size are allowed for substandard produce. A. Quality tolerances (i) Class 1 10% by weight or number of cabbages not satisfying the requirements for the class but satisfy ­ ing those for Class II . ( ii ) Class 11 10% by weight or number of cabbages not satisfying the requirements for the class but fit for consumption. B. Size tolerances 10% by weight or number of cabbages not meeting the specified requirements as regards :  size range  minimum size is allowed. However, no head may weigh less than 300 grammes in the case of early cabbages and 400 grammes in the case of other cabbages. C. Cumulative tolerances In no case may tolerances of quality and size taken together exceed 15% for Class I and Class II . V. PACKAGING AND PRESENTATION A. Uniformity All the cabbages in any one package, or in any one lot if the cabbages are delivered in bulk, must be of the same variety, quality class and if the produce has to be sized size. In Class I, The contents of each package must be free from any foreign bodies. 100 Official Journal of the European Communities B. Packaging Cabbages may be delivered packed or in bulk (loaded direct into a transport container). The produce must be packed in such a way as to ensure that it is suitably protected. Any paper or other . material used inside the package, transport container or section thereof must be new and harmless to human food . When printed matter is used the printing must be on the outside only so as not to come into contact with the produce. The contents of each package must be free from any foreign bodies. VI . MARKING 1 . If the produce is put up in packages, each package must bear the following particulars, legibly and indelibly marked, and visible from the outside : A. Identification Packer 1 J Name and address or code mark. Dispatcher j , . B. Nature of produce  'White cabbages', etc. (when the contents of the package are not visible from the outside). C. Origin of produce  District of origin, or national , regional or local trade name. D. Commercial specifications v  Class  Weight or number of units . E. Official control mark (optional). 2 . If the produce is dispatched in bulk (lo'aded direct into a transport container), these par ­ ticulars must be shown on a document accompanying the produce. j ANNEX 1/2 Common quality standards for Brussels sprouts I. DEFINITION OF PRODUCE This standard applies to Brussels sprouts, being the axillary buds growing along the vertical stem of varieties of Brassica oleracea L. var. gemmifera (DC.) Schulz, to be supplied fresh to the consumer, Brussels sprouts for processing being excluded. II . QUALITY REQUIREMENTS A. General The purpose of this standard is to define the quality requirements for Brussels sprouts at the dispatching stage, after preparation and packaging. Official Journal of the European Communities 101 B. Minimum requirements The Brussels sprouts must be :  intact  fresh in appearance  sound, in particular free from attack by insects or other parasites and from all traces of disease  free from insects or other parasites  clean, in particular free of soil and visible traces of chemicals  not frozen  free from foreign smell or taste  free from abnormal external moisture. The stalk of trimmed Brussels sprouts must be cut just beneath the outer leaves . The stalk of untrimmed Brussels sprouts must show a clean fracture at the base (without other parts of the plant adhering). The state of the produce must be such as to allow it to withstand transport and handling and to meet market requirements at the place of destination . C. Classification ( i) Class I Brussels sprouts in this class must be of good quality. They must be :  firm  closed  free from damage by frost. Trimmed sprouts must be well coloured . For untrimmed sprouts, small discoloured basal leaves are allowed. Slight damage to the outer leaves caused by picking, grading or packing is allowed , provided it does not affect the quality . (ii ) Class II Brussels sprouts in this class must be of marketable quality. They must satisfy the minimum requirements specified above but may differ from Class I produce in the following ways :  they may be less firm  they may be less closed, but not open  they may show slight damage due to frost. III. SIZING Sizing is determined by the maximum . diameter of the equatorial section. Sizing is compulsory for Class I and optional for Class II, but for both classes the minimum diameter for trimmed Brussels sprouts is 10 millimetres and for untrimmed Brussels sprouts 20 millimetres . When the Brussels sprouts are sized, the difference between the diameter of the largest and the smallest sprout in any one package must not exceed 20 millimetres . 102 Official Journal of the European Communities IV. TOLERANCES Tolerances in respect of quality and size are followed for substandard produce in each package. A. Quality tolerances ( i ) Class 1 : 10% by weight of Brussels sprouts not satisfying the requirements of the class but meeting the requirements of Class II. ( ii ) Class 11 : 10% by weight of Brussels sprouts not satisfying the requirements of the class but fit for consumption. B. Size tolerances 10% by weight of Brussels sprouts not meeting the sizing requirements . V. PACKAGING AND PRESENTATION A. Uniformity Each package must contain Brussels sprouts of the same variety, quality class and if the produce has to be sized size. B. Packaging The packaging must be such as to ensure the necessary protection for the produce . Any paper or other material used inside the package must be new and harmless to human food. When printed matter is used the printing must be on the outside only so as not to come into contact with the produce. The contents of each package must be free from any foreign bodies. VI . MARKING Each package must bear the following particulars, legibly and indelibly marked, and visible from the outside : A. Identification Packer I Dispatcher I Name and address or code mark. B. Nature of produce  'Brussels sprouts' (when the contents of the package are not visible from the outside).  'Trimmed' or 'Untrimmed' C. Origin of produce District of origin, or national, regional or local trade name. D. Commercial specifications  Class  Size group (if the produce is sized ) indicated by the minimum and maximum diameter. E. Official control mark (optional). Official Journal of the European Communities 103 ANNEX 1/3 Common quality standards for ribbed celery I. DEFINITION OF PRODUCE This standard applies to the ribbed varieties of celery (Apium graveolens L. var. dulce Mill) to be supplied fresh to the consumer, celery for processing being excluded. II . QUALITY REQUIREMENTS A. General The purpose of this standard is to define the quality jrequirements for celery at the dispatching stage, after preparation and packaging. B. minimum requirements Celery must be:  whole, removal of the upper part in cleanning being permitted  fresh in appearance  sound, in particular free from attack by insects or other parasites, from all traces of disease and from damage caused by frost, without prejudice to the special provisions for Class II  free from insects or other parasites  free from cavities, suckers and flower stems  clean,, in particular practically free from soil and visible traces of fertilisers or other chemicals  free from foreign smell or taste  free from abnormal external moisture, that is to say, adequately dried if washed . The main root must be well cleaned and must not exceed 5 centimetres in length . Celery must be normally developed, having regard to the production period. The state of the produce must be such as to allow it to withstand transport and handling, and to meet market requirements at the place of destination. C. Classification (i) Class 1 Celery in this class must be of good quality, regular in shape, and free from traces of disease. The leaf stalks must not be broken, stringy, crushed or split. In the case of blanched celery, the leaves must be white to yellowish-white or greenish-white in colour for at least half their length. (ii) Class II Celery in this class must be of marketable quality and satisfy the minimum requirements . It may show slight traces of rust. It may also show a slight deformation or slight bruises and have not more than two leaf stalks that are broken, crushed or split. In the case of blanched celery, the leaves must be white to yellowish-white or greenish-white in colour for at least one-third of their length. 104 Official Journal of the European Communities III. SIZING The minimum weight of the celery heads may not be less than 150 grammes. Celery is graded in three size groups: (i) large: over 800 grammes (ii ) medium: 500 800 grammes (iii) small : 150 500 grammes. The difference in size between heads ins any one. package may not exceed 200, .150 and 100 grammes respectively. This grading is compulsory for Class I only. IV. TOLERANCES Tolerances in respect of quality and size are allowed in each package for substandard produce. A. Quality tolerances (i) Class I 10% by number of celery heads (units of celery) not satisfying the requirements of the class but meeting the requirements of Class II . ¢ (ii ) Class 11 10% by number of celery heads not satisfying the requirements of the class but fit for con ­ sumption. B. Size tolerances 10% of celery heads not satisfying the sizing requirements. V. PRESENTATION AND PACKAGING A. Uniformity Each package must contain celery of the same quality, colour and if the produce has to be sized-^-size. ! B. Packaging The celery must be dispatched in packages, either bundled or stacked in the package. When put up in bundles, all the bundles in the same package must contain the same number of heads. Packaging must be such as to give the produce adequate protection. Any paper or other material used inside the package must be new and harmless to human food. When printed matter is used, the printing must be on the outside only so as not to come into contact with the produce. The contents of each package must be free from any foreign bodies. Official Journal of the European Communities 105 VI. MARKING Each package must bear the following particulars, legibly and indelibly marked, and visible from the outside: A. Identification Packer ]I Name and address or code mark. Dispatcher J B. Nature of produce 'Ribbed celery', followed by the indication 'blanched' or an indication of the colour type (when the contents of the package are not visible from the outside). C. Origin of produce District of origin, or national, regional or local trade name. D. Commercial specifications  Class  Size (if the produce is sized) indicated by 'large', 'medium' or 'small '  Number of heads or, where appropriate, number of bundles. E. Official control mark (optional).